J-A25038-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: Z.F.Q.                 :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: F.M.P., FATHER                  :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 684 WDA 2021

                  Appeal from the Order Entered May 6, 2021
       In the Court of Common Pleas of McKean County Orphans’ Court at
                         No(s): Docket No. 42 19-0229


BEFORE:      KUNSELMAN, J., KING, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                            FILED: JANUARY 4, 2022

        Appellant, F.M.P. (“Father”), appeals from the order involuntarily

terminating his parental rights to his daughter, Z.F.Q., born 2017 (“Child”),

pursuant to the Adoption Act.1 We affirm.

        This matter commenced on November 5, 2020 when S.M.Q. (“Mother”)

and her husband, D.S.Q. (collectively “Petitioners”), filed a petition to

involuntarily terminate Father’s parental rights. In the petition, Petitioners

alleged that Child had resided with them since birth and Father had no

relationship with Child, in large part because he was incarcerated for a period

of time after Child’s birth in the Erie Community Correction Center. Petitioners

sought the termination of Father’s parental rights to Child pursuant to either

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
1   23 Pa.C.S. §§ 2101-2938.
J-A25038-21



Section 2511(a)(1) or (11) of the Adoption Act, as well as subsection (b). 23

Pa.C.S. § 2511(a)(1), (a)(11), (b). Notable to this appeal, subsection (a)(11)

provides grounds for termination where:

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

           ***

           (11) The parent is required to register as a sexual offender
           under 42 Pa.C.S. Ch. 97 Subch. H (relating to registration
           of sexual offenders) or I (relating to continued registration
           of sexual offenders)[, 42 Pa.C.S. §§ 9799.10-9799.42,
           9799.51-9799.75,] or to register with a sexual offender
           registry in another jurisdiction or foreign country.

23 Pa.C.S. § 2511(a)(11). The day after filing the termination petition, D.S.Q.

filed a petition to adopt Child.

      Counsel was appointed to represent Father, and an evidentiary hearing

was held on the termination petition on March 30, 2021. On May 6, 2021, the

orphans’ court issued its order terminating Father’s parental rights.      In its

supporting memorandum, the orphans’ court set forth the following findings

of fact:

      Mother was involved in a short relationship with Father. At the
      time that [Child] was born Father was incarcerated. Mother
      presented docket entries from Potter County evidencing prior
      convictions for: Indecent Assault Person Less Than 13 Years of
      Age, 18 Pa.C.S. § 3126(A)(7); and, Corruption of Minors, 18
      Pa.C.S. § 6301 (A)(1). The sentencing date for these offenses
      was on February 24, 2014. Also, Father outlined in a Motion for
      Recusal that he was sentenced in 2018 in McKean County for a
      “Megan’s Law Violation.” Mother also admitted a “Pennsylvania
      State Police, Megan’s Law Public Report.” Exhibit “C.” This
      Report, which is dated March 29, 2021, demonstrates that Father


                                       -2-
J-A25038-21


     is a “Tier 3” offender and required to register under Megan’s
     Law/Sex Offender Registration and Notification Act (SORNA).

     Father, due to being incarcerated, had limited contact with [Child].
     When she was an infant Mother took her to visit Father at the
     correctional facility he was being held at. However, after Father
     was transferred from that county facility she did not take [Child]
     to visit Father.

     At times, particularly after he was sentenced in 2018, Father’s
     efforts to have contact with [Child], were minimal. However, at
     other times his efforts were increased and consistent. He sent her
     letters, cards on her birthday and for holidays. He attempted to
     have telephone contact with her. In 2018[,] Mother told Father
     she was not allowing him to have contact with [Child]. Since he
     was incarcerated, Father had limited ability to maintain contact
     and form a relationship with [Child]. He testified that, due to his
     current parole conditions, he is prohibited from having contact
     with his daughter. He asserts that he will be “off parole on August
     4, 2021” and he wants to have contact with and form a
     relationship with [Child] then. In 2020 Father initiated custody
     proceedings to have increased contact with [Child].             The
     proceedings resulted in a custody order being issued. Father
     thereafter filed petitions for contempt in which he asserted that
     Mother was restricting his contact with [Child] and not abiding by
     the custody order.

     [Child] does not have a bond with Father. Due to the lack of
     contact, she does not recognize him as a parent, family member
     or acquaintance.

     Mother has been involved in a relationship with [D.S.Q.] for years.
     The two were married on July 9, 2018. [D.S.Q.] has provided
     extensive care for [Child] and the two are very bonded. [Child]
     recognizes [D.S.Q.] as a parent.

Orphans’ Court Memorandum, 5/6/21, at 1-2.

     The orphans’ court concluded that grounds for termination did not exist

under Section 2511(a)(1) because Father had made efforts to maintain

contact with Child.   Id. at 5. However, the orphans’ court concluded that

Petitioners had demonstrated grounds for         termination under Section


                                    -3-
J-A25038-21



2511(a)(11) as the evidence of record showed that Father was “required to

register as a sex offender” under SORNA.          Id. (quoting 23 Pa.C.S. §

2511(a)(11)).    The orphans’ court further concluded that termination of

Father’s parental rights was appropriate under the needs and welfare analysis

of Section 2511(b) as Father had no bond with Child and was a stranger to

her, while Child was very bonded to D.S.Q. and his extended family. Id. at

5-6. While the court noted that Father had evidenced some desire to be a

parent for Child, the court concluded that this did not affect its determination

that termination was appropriate under Section 2511(b) because Father’s

efforts to keep in contact with Child had been intermittent and his future plans

to parent Child were clouded by his parole conditions and lack of evidence of

where he will live or how he intends to support himself. Id.

      In this appeal, Father presents two questions for our review:

      A. Whether the [orphans’] court erred in granting the “Petition to
      Terminate Parental Rights” of Father based on 23 Pa.C.S.[]
      Section 2511(a)(11), i.e., that Father is required to register as a
      sex offender.

      B. Whether the [orphans’] court erred in granting the “Petition to
      Terminate Parental Rights” of Father based on 23 Pa.C.S.[]
      Section 2511(a)(11) when the Petitioner[s] failed to establish that
      the date of the underlying registration offense occurred after the
      adoption of “SORNA”, as required by Commonwealth v. Wood,
      208 A.3d 131 [(Pa. Super. 2019) (en banc)].

Father’s Brief at 4 (unnecessary capitalization omitted).

      Our standard of review of an order terminating parental rights is limited

to determining whether the orphans’ court abused its discretion, committed



                                     -4-
J-A25038-21



an error of law, and whether its decision is supported by competent evidence.

In re B.J.Z., 207 A.3d 914, 921 (Pa. Super. 2019). The petitioner bears the

burden of demonstrating grounds for termination by clear and convincing

evidence, which is defined as evidence that is so “clear, direct, weighty and

convincing as to enable the trier of fact to come to a clear conviction, without

hesitance, of the truth of the precise facts in issue.” Id. (citation omitted).

      Under Section 2511 of the Adoption Act, a court must engage in a

bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child.

Id. (citation omitted).

      While Father frames his appeal as comprising two separate questions,

in reality he presents one issue for our review: whether Petitioners proved

grounds for Section 2511(a)(11) where no evidence was submitted as to the

dates that he committed the crimes that led to his registration as a sexual

offender under SORNA.      Father argues that in light of our Wood decision

holding that SORNA could not be applied to criminal offenses committed

before the act’s effective date, Petitioners were required to submit evidence

of his offense dates in order to establish that his SORNA “registration



                                      -5-
J-A25038-21



requirement remains legally valid.” Father’s Brief at 11. As Petitioners failed

to demonstrate the offense dates, Father contends that the record lacks

evidence to support the orphans’ court’s conclusion that he was “required to

register as a sexual offender under” SORNA and therefore the termination of

his parental rights pursuant to Section 2511(a)(11) was in error. 23 Pa.C.S.

§ 2511(a)(11).

      Addressing Father’s appellate argument, the orphans’ court concluded

that, even if there was a question as to the continuing legality of Father’s

SORNA registration, it had “no authority” to find that his registration was

“invalid.” Orphans’ Court Pa.R.A.P. 1925(a) Statement, at 2. “A termination

proceeding is not the proper forum to litigate [the SORNA] registration

requirement.” Id. Furthermore, the orphans’ court concluded that Father’s

own testimony supported that he was convicted of failing to register and he

submitted no evidence that “he has or even plans to question his registration.”

Id.

      Upon review, we agree with the orphans’ court that Father is precluded

from challenging the validity of his SORNA registration status in this

termination proceeding.   Initially, the record supports the orphans’ court’s

conclusion that Petitioners met their burden under Section 2511(a)(11) of

showing by clear and convincing evidence that Father is required to register

as a sexual offender under SORNA. See 23 Pa.C.S. § 2511(a)(11); B.J.Z.,

207 A.3d at 921. At the termination hearing, Petitioners submitted exhibits

showing that Father entered guilty pleas in three cases. First, Father pleaded

                                     -6-
J-A25038-21



guilty on May 15, 2013 to possession of child pornography and corruption of

minors.2 Petitioners’ Exhibits B-1, B-2. In addition, Father entered a guilty

plea on October 30, 2013 to the charges of indecent assault of a person less

than 13 years of age and corruption of minors.3 Id. Finally, Father pleaded

guilty on October 27, 2017 to failure to comply with SORNA registration

requirements by not verifying his address or being photographed. 4          Id.

Petitioners also submitted a Pennsylvania State Police “Megan’s Law Public

Report” dated the day before the termination hearing, which indicated that

Father is listed as a Tier 3 offender in the SORNA registry as a result of his

indecent assault conviction. Petitioners’ Exhibit C. Father did not object to

the admission of these records of his convictions at the termination hearing

nor did he oppose Petitioners’ request that the orphans’ court take judicial

notice of the fact that Father is a registrant under SORNA. N.T., 3/30/21, at

4-5. In addition, Father admitted to each of the three convictions during his

testimony. Id. at 53-54, 80.

        Furthermore, Father is estopped from challenging the underlying validity

of his criminal convictions and SORNA registration in this proceeding. As our

Supreme Court has explained, both civil and criminal judgments are “deemed

final for purposes of res judicata or collateral estoppel unless or until [they

____________________________________________


2   18 Pa.C.S. §§ 6312(d), 6301(a)(1)(i).
3   18 Pa.C.S. §§ 3126(a)(7), 6301(a)(1)(i).
4   18 Pa.C.S. § 4915.1(a)(2).

                                           -7-
J-A25038-21



are] reversed on appeal.”         Shaffer v. Smith, 673 A.2d 872, 874-75 (Pa.

1996). Therefore, “a criminal conviction collaterally estops a defendant from

denying his acts in a subsequent civil trial.” Id.at 874; see also Keller v.

Kinsley, 609 A.2d 567, 569 (Pa. Super. 1992) (stating that a criminal

defendant may not “collaterally attack his criminal conviction” in a civil case).

This holds true even where the criminal defendant has an appeal or Post

Conviction Relief Act (“PCRA”)5 petition pending at the time of the civil action.

Shaffer, 673 A.2d at 875.          Furthermore, the party seeking to assert the

preclusive effect of a criminal conviction in a civil proceeding is not required

to prove that a defendant’s pending appeal or PCRA petition is meritless, nor

must the civil proceeding be held in abeyance until appellate review of the

conviction is completed. Id.

        Accordingly, Father may not escape the conclusive effect of his sexual

offense convictions and current status as a SORNA registrant based upon his

assertion that there may be grounds for him to challenge his registration in

the future. Contrary to Father’s claims, Petitioners were not required to prove

that his SORNA registration would withstand a potential constitutional

challenge based upon the ex post facto clause.        Rather, the Adoption Act

merely required proof by clear and convincing evidence that Father “is

required to register as a sexual offender under” either Subchapter H or

____________________________________________


5   42 Pa.C.S. §§ 9541-9546.



                                           -8-
J-A25038-21



Subchapter I of SORNA or an analogous sexual offender registry in another

jurisdiction. 23 Pa.C.S. § 2511(a)(11). We find no error or abuse of discretion

in the orphans’ court’s determination that Petitioners met that burden here.6

As Father has not challenged the court’s conclusion that termination of

Father’s parental rights would be in the best interests of Child under Section

2511(b), we therefore affirm the orphans’ court’s May 6, 2021 order.

       Order affirmed.


____________________________________________


6 Even if we were to address Father’s underlying claim regarding the validity
of his SORNA registration in light of the absence of any proof of the date he
committed his sexual offenses, he would be entitled to no relief. Contrary to
Father’s representations, the “Megan’s Law Public Report” submitted into
evidence by Petitioners does indicate the offense date for his indecent assault
conviction as March 27, 2013 and his possession of child pornography
conviction as December 1, 2011. Petitioners’ Exhibit C, at 4. Subsequent to
our Supreme Court’s determination in Commonwealth v. Muniz, 164 A.3d
1189 (Pa. 2017), that retroactive application of SORNA to crimes committed
prior to the enactment of the statute was unconstitutional, the General
Assembly amended SORNA to add Subchapter I, which is applicable to sexual
offenses committed prior to the effective date of SORNA.                   See
Commonwealth v. Bricker, 198 A.3d 371, 375-76 (Pa. Super. 2018)
(describing legislative history). Following these amendments, Subchapter H
of SORNA now applies to sexual offenses committed on or after December 20,
2012, SORNA’s effective date, while Subchapter I of SORNA applies to
offenses committed after April 22, 1996, the date Megan’s Law I went into
effect, but prior to December 20, 2012. See id.; 42 Pa.C.S. §§ 9799.11(c),
9799.52. For Father’s indecent assault conviction, he is required to register
for life as a Tier III sexual offender under Subchapter H. 42 Pa.C.S. §§
9799.14(d)(8), 9799.15(a)(3). Father’s possession of child pornography
conviction under Subchapter I mandates registration for 10 years beginning
on the date of his release from the term of imprisonment imposed from that
conviction. 42 Pa.C.S. §§ 9799.55(a)(1)(i)(A), 9799.56(a)(1). Therefore,
Father was required to register as a sexual offender under both Subchapter H
and Subchapter I as of the date the orphans’ court entered the order under
appeal. See 23 Pa.C.S. § 2511(a)(11).

                                           -9-
J-A25038-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 01/04/2022




                          - 10 -